KUNKLE, J.
Reviewing this case from the journal entries we are of opinion that the lower court was without authority to make the order in reference to the $56, but that the order to pay the $4 per week from the date of the entry, April 23, 1930, to the date of the return of the daughter to the father in July of 1930 should be sustained.
The judgment of the lower court will therefore be modified so as to award to the mother the sum of $4 per week from and after the date of the decree, viz: April 23, 1930, until the return of the daughter to the father at the rate of $4 per week and the judgment as so modified will be affirmed.
ALLREAD, PJ, and HORNBECK, J, concur.